DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/17/2021 has been entered. Claims 1-30 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 9, 16, and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 9, 16, and 21 recite “logic, at least a portion of which is in hardware, to cause a processor to … not update at least a portion of an inactive portion of the display device based at least in part on not update at least a portion of an inactive portion of the display device. The specification describes in paragraph [0130] regarding operation 704 of Fig. 7 “At operation 704, the detected/determined window size of operation 702 is compared with a threshold value and if the threshold is met, operation 706 causes rendering of only the active window (or at least rendering the active window first) versus the inactive portions of a display.” It is unclear what it means not update at least a portion of an inactive portion of the display device. For the purpose of a prior art search, it is assumed that at least a portion of an inactive portion of the display device is not illuminated (i.e. rendered).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 9-12, 15-24, 26-27 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karidis et al., U.S. Patent Application Publication 2006/0087502 A1 (hereinafter called Karidis and this reference is included on the IDS filed 09/04/2018).

claim 1, Karidis teaches an apparatus (See e.g., FIG. 7 and corresponding disclosure paragraphs; para [0007], “A power saving method for self-luminous displays and an apparatus thereof, comprises determining active and inactive portions of a display screen.”) comprising:
logic, at least a portion of which is in hardware (See e.g., FIG. 7 elements 408 & 418; paras [0049] & [0052], “Determination module 408 may include a combination of hardware and/or software for determining which pixels are active and which are inactive. … other components 418 needed for implementing the present invention. … include interfaces for peripherals (mouse, keyboard, etc.) …”), to cause a processor to render an active portion of a display device (See e.g., FIG. 7 element 404-Active portions; paras [0048] & [0049], “Display includes a display screen 402, which includes active regions or portions 404 and inactive regions or portions 406 during use. Active and inactive regions 404 and 406 can be assigned or determined by a determination module 408. … Determination module 408 may include a combination of hardware and/or software for determining which pixels are active and which are inactive.”; Figs. 4-6, 321) and to not update at least a portion of (See e.g., FIG. 2 element 215; para [0028] describes an active region is illuminated (i.e. rendered) while other regions are dimmed or pixels in those regions are switched off completely (i.e. not updated)) an inactive portion of the display device (See e.g., FIG. 7 element 406-Inactive portions; Figs. 4-6, inactive regions outside of the circle 321) based at least in part on comparison of a determined size of the active portion of the display device with (See e.g., para [0023], “Selective modification of "active" 120 and "inactive" 130 regions of a display are provided to save power given criteria for determining size ) a threshold value (See e.g., FIG. 3 and corresponding teaching paragraphs; para [0042], [0044], “In block 240, a threshold value may be set in which all values beneath (or above in some cases) the threshold are not displayed. … In one example, a window or active region may slowly shrink when battery power is below a certain threshold.”),
wherein a brightness of the inactive portion of the display device is to be decreased relative to the active portion of the display device (See e.g., para [0023], “The active regions 120 maintain the default or user-specified display characteristics (e.g. normal brightness) and the inactive regions 130 are modified to reduce power dissipation by reducing the number or brightness of illuminated pixels in the inactive regions”).

Regarding dependent claim 2, Karidis teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Karidis further teaches wherein the active portion of the display device is to be overlaid with a plurality of brightness regions (See e.g., para [0046], “The relative brightness of regions on a display may be based on a user's history of past use--so that "important" material is brighter. Desktop icons, windows, or menu items may change brightness according to the most recently used, most frequently used, most likely to be used, most used by others in the company, most [0021] “Display 100 may include, e.g., an organic light emitting diode display (OLED). FIG. 1 shows display 100 with an active region 120 that is turned on. Regions of the display 130 outside the active region 120 are maintained at a lower intensity (dim) or completely off.”).

Regarding dependent claim 3, Karidis teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. Karidis further teaches wherein an inactive region from the plurality of brightness regions is to be darker than an active region from the plurality of brightness regions (See e.g., paras [0023] & [0028], “the inactive regions 130 are modified to reduce power dissipation by reducing the number or brightness of illuminated pixels in the inactive regions. … an active region is illuminated while other regions are dimmed or pixels in those regions are switched off completely.”).

Regarding dependent claim 4, Karidis teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Karidis further teaches comprising logic to cause the inactive portion of the display device to be darker than the active portion of the display device (See e.g., paras [0023] & [0028], “the inactive regions 130 are modified to reduce power dissipation by reducing the number or brightness of illuminated pixels in the inactive regions. … an active region is illuminated while other regions are dimmed or pixels in those regions are switched off completely.”).

Regarding dependent claim 7, Karidis teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Karidis further teaches wherein the processor comprises the logic (See e.g., paras [0027] & [0052], “… these elements are implemented in a combination of hardware and software on one or more appropriately programmed general-purpose digital computers or equivalent having a processor and memory and input/output interfaces. … processing capabilities and memory.”; claim 31, “A program storage device readable by machine, tangibly embodying a program of instructions executable by the machine to perform method steps …”).

Regarding independent claim 9 and its dependent claims 10-12 and 15, please refer to the rejections for independent claim 1 and its dependent claims 2-4 and 7 hereinabove.  Claims 9-12 and 15 are method claim versions of claims 1-4 and 7.

Regarding independent claim 16 and its dependent claims 17-20, please refer to the rejections for independent claim 1 and its dependent claims 2-4 and 7 hereinabove.  Claims 16-20 are non-transitory computer-readable medium claim versions of claims 1-4 and 7.  Additionally, Karidis teaches one or more computer-readable medium comprising one or more instructions that when executed on at least one processor configure the at least one processor to perform one or more operations (See e.g., para [0027], “… these elements are implemented in a combination of hardware and software on one or more appropriately programmed general-purpose digital computers or equivalent having a processor and memory and input/output ; claim 31, “A program storage device readable by machine, tangibly embodying a program of instructions executable by the machine to perform method steps …”).

Regarding independent claim 21 and its dependent claims 22-24, please refer to the rejections for independent claim 1 and its dependent claims 2-4 hereinabove.  Claims 21-24 are system claim versions of claims 1-4.  Additionally, Karidis teaches a processor having one or more processor cores; memory, coupled to the processor, to store data (See e.g., paras [0027] & [0052], “… these elements are implemented in a combination of hardware and software on one or more appropriately programmed general-purpose digital computers or equivalent having a processor and memory and input/output interfaces. … processing capabilities and memory.”; claim 31, “A program storage device readable by machine, tangibly embodying a program of instructions executable by the machine to perform method steps …”).

Regarding dependent claim 26, Karidis teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Karidis further teaches wherein the active portion of the display device comprises a portion of the display device with which a user interacts (See para [0022] “an active window 120 on display 100 may be at a highest intensity/brightness during interaction therewith”; [0036] “if a user has not looked at or interacted with a particular window, it may dim”).

 dependent claim 27, Karidis teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Karidis further teaches wherein the active portion of the display device comprises a portion of the display device that is being actively viewed by a user (See e.g., FIG. 4 and corresponding disclosure paragraphs; para [0024] & [0030], “The active regions 120 may include active windows, status bars GUI elements, cognitive focus areas on display (e.g. center of user attention) … Referring to FIG. 4, other examples may include a cognitive focus area on display (e.g., a portion of a display where the user has focused their attention) as determined by one or more sensors 302. Sensors 302 may be based on eye gaze (reflections from the eyes determine where the user is working relative to the screen)”; [0029] “The preferred focus area (active region location) may be determined by any of, for example, mouse location, biometrics, eye gaze, and brain waves.”).

Regarding dependent claim 29, Karidis teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Karidis further teaches wherein the inactive portion of the display device is to completely surround the active portion of the display device (See Fig. 1, 4; para [0021] “FIG. 1 shows display 100 with an active region 120 that is turned on. Regions of the display 130 outside the active region 120 are maintained at a lower intensity (dim) or completely off”, illustrates the inactive portion 130 completely surround the active portion 120).

Regarding dependent claim 30, Karidis teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Karidis further teaches wherein the inactive See Figs. 5-6; paras [0031]-[0032] “The active region may be under mouse-control (e.g. like a periscope's circular or rectangular aperture) that the user moves around the screen and where the inactive regions outside of the circle are darkened”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8, 13-14, 25 and 28 is/are rejected under 35 USC § 103 as being unpatentable over Karidis as applied in claims 1, 9, 16 and 21, and in view of Wang, U.S. Patent Application Publication 2014/0344608 A1 (hereinafter called Wang and this reference is included on the IDS filed 09/04/2018).

Regarding dependent claim 5, Karidis teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Karidis further teaches wherein the processor (See e.g., paras [0027] & [0052], “… these elements are implemented in a combination of hardware and software on one or more appropriately programmed ), but Karidis does not expressly teach the processor comprises a Graphics Processing Unit (GPU) having one or more graphics processing cores.
However, Wang teaches the processor comprises a Graphics Processing Unit (GPU) having one or more graphics processing cores (See e.g., FIGS. 6 & 7 and corresponding disclosure paragraphs; paras [0028], [0048], [0049] & [0053], where graphics rendered on display may be processed by graphics processing unit (GPU) teaches the processor comprises a Graphics Processing Unit (GPU), and the processor core 500 may be the core for any type of processor and multiprocessor system 600 including first and second processors may be multicore processors teach the processor having one or more processing cores, therefore the references in their entirety teach the processor comprises a Graphics Processing Unit (GPU) having one or more graphics processing cores).
Thus, Karidis discloses a processor that employs graphic representations on a display using a processor (See e.g., Karidis paras [0027], [0035], & [0052]), while Wang discloses a processor comprises a GPU having one or more graphics processing cores.  Accordingly, it would have been obvious to a person of ordinary skill in the art, having the teachings of Karidis and Wang before him before the effective filing date of the claimed invention, to modify the invention of Karidis to include the processor comprises a Graphics Processing Unit (GPU) having one or more graphics processing cores, as taught in the analogous art of Wang. One would have been motivated to make such a combination because the claimed invention is merely a combination of old 

Regarding dependent claim 6, Karidis teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Karidis further teaches wherein the processor (See e.g., Karidis paras [0027] & [0052], “… these elements are implemented in a combination of hardware and software on one or more appropriately programmed general-purpose digital computers or equivalent having a processor and memory and input/output interfaces. … processing capabilities and memory.”), but Karidis does not expressly teach the processor comprises one or more processor cores.
However, Wang teaches the processor comprises one or more processor cores (See e.g., FIGS. 6 & 7 and corresponding disclosure paragraphs; paras [0048], [0049] & [0053], where the processor core 500 may be the core for any type of processor and multiprocessor system 600 including first and second processors may be multicore processors teach the processor comprises one or more processor cores).
Thus, Karidis discloses a processor (See e.g., Karidis paras [0027] & [0052]), while Wang discloses the processor comprises one or more processor cores.  Accordingly, it would have been obvious to a person of ordinary skill in the art, having the teachings of Karidis and Wang before him before the effective filing date of the claimed invention, to modify the invention of Karidis to include the processor comprises one or more processor cores, as taught in the analogous art of Wang. One would have been motivated to make such a combination because the claimed invention is merely a 

Regarding dependent claim 8, Karidis teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Karidis further teaches wherein one or more of: the processor, the logic, and memory (See e.g., Karidis paras [0027] & [0052], “… these elements are implemented in a combination of hardware and software on one or more appropriately programmed general-purpose digital computers or equivalent having a processor and memory and input/output interfaces. … processing capabilities and memory.”), but Karidis are silent on one or more of: the processor, the logic, and memory are on a single integrated circuit die.
However, Wang teaches one or more of: the processor, the logic, and memory are on a single integrated circuit die (See e.g., para [0061], “a processor … may be implemented as … application specific integrated circuit (ASIC) …”).
Accordingly, because the art of Karidis and Wang teach the concept of adjusting display areas to reduce power consumption, it would have been obvious to a person of ordinary skill in the art, having the art of Karidis and Wang before him, before the effective filing date of the claimed invention, to modify the invention of Karidis to include one or more of: the processor, the logic, and memory are on a single integrated circuit die, as taught in the analogous art of Wang.  One would have been motivated to make such a combination because the rationale to support a conclusion that the claim would one or more of: the processor, the logic, and memory are on a single integrated circuit die as claimed, by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results of one or more of: the processor, the logic, and memory are on a single integrated circuit die to one of ordinary skill in the art (see MPEP 2143, KSR Exemplary Rationale A).

Regarding claims 13 and 14, please refer to the rejections for claims 5 and 6 hereinabove.  Claims 13 and 14 are method claim versions of claims 5 and 6.

Regarding claim 25, please refer to the rejections claim 5 hereinabove.  Claim 25 is a system claim version of claim 5.

Regarding dependent claim 28, Karidis teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Karidis does not explicitly disclose wherein the threshold value corresponds to a window size for the active portion.
However, Wang teaches the threshold value corresponds to a window size for the active portion (See e.g., Fig. 4, elements 435, 460; paras [0042], [0046] “control passes to diamond 435 to determine whether a number of display/response events for this display area is less than a given threshold. Note that this threshold may be a predetermined number of events for this display area, a predetermined portion of the Examiner interprets the claimed window size as a number of display/response events for the display window).
Accordingly, because the art of Karidis and Wang teach the concept of adjusting display areas to reduce power consumption, it would have been obvious to a person of ordinary skill in the art, having the art of Karidis and Wang before him, before the effective filing date of the claimed invention, to modify the invention of Karidis to determine the size of the active window based on a number of display/response events for this display area, as taught in the analogous art of Wang.  One would have been motivated to make such a combination because the rationale to support a conclusion that the claim would have been obvious in view of Wang is that all the claimed elements of the threshold value corresponds to a window size for the active portion were known in the prior art, and one skilled in the art could have combined the elements into the threshold value corresponds to a window size for the active portion as claimed, by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results of the threshold value corresponds to a window size for the active portion to one of ordinary skill in the art (see MPEP 2143, KSR Exemplary Rationale A).

Response to Arguments
Applicant's arguments filed 08/17/2021 have been fully considered.
Applicant’s prior art arguments with respect to the pending claims have been considered but they are moot in view of the new ground(s) of rejections presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Lam (US 2006/0132474 A1) teaches systems and methods of controlling a display provide for determining an operating mode of a mobile device, where the mobile device includes the display. An active region of the display and an inactive region of the display can be defined based on the operating mode. The active region enables user access to the device and the inactive region enables greater power savings. .
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143